 Case: 5:19-cv-00387-DCR Doc #: 26 Filed: 02/18/20 Page: 1 of 3 - Page ID#: 142




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION

                                                )
 GENCANNA GLOBAL USA, INC.                      )
                                                )   CASE NO.: 5:19-CV-00387-DCR
                      Plaintiff,                )
                                                )
              v.                                )   NOTICE OF CHANGE OF LAW FIRM
                                                )   NAME
 JENCO INDUSTRIAL SALES &                       )
 SERVICES, LLC,                                 )
                                                )
 and                                            )
                                                )
 EDWARD J. SIEJA                                )
                                                )
                     Defendants.                )
                                                )



         Please take notice that effective January 27, 2020, Bingham Greenebaum Doll LLP will be

known as Dentons Bingham Greenebaum LLP. The contact information for the firm’s attorneys

in this action remains the same except for their email addresses, which have been changed as

follows:

         brandon.mcgrath@dentons.com
         chris.vanbever@dentons.com




20852161.1
 Case: 5:19-cv-00387-DCR Doc #: 26 Filed: 02/18/20 Page: 2 of 3 - Page ID#: 143




                                    Respectfully submitted,

                                    /s/ V. Brandon McGrath
                                    V. Brandon McGrath
                                    DENTONS BINGHAM GREENEBAUM LLP
                                    2350 First Financial Center
                                    255 East Fifth Street
                                    Cincinnati, Ohio 45202
                                    brandon.mcgrath@dentons.com

                                    G. Christopher Van Bever
                                    DENTONS BINGHAM GREENEBAUM LLP
                                    300 West Vine Street, Suite 1200
                                    Lexington, Kentucky 40507
                                    chris.vanbever@dentons.com

                                    David D. Pope (Pro hac vice)
                                    BENESCH, FRIEDLANDER, COPLAN &
                                    ARONOFF LLP
                                    71 South Wacker Drive
                                    Chicago, Illinois 60606
                                    dpope@beneschlaw.com

                                    Attorneys for Plaintiff
                                    GenCanna Global USA, Inc




                                       2
20852161.1
 Case: 5:19-cv-00387-DCR Doc #: 26 Filed: 02/18/20 Page: 3 of 3 - Page ID#: 144




                                      CERTIFICATE OF SERVICE

             I hereby certify on this the 18th day of February, 2020, a copy of the foregoing was served

 electronically in accordance with the procedures of electronic filing upon the attorneys of record

 as follows:

Bennett E. Bayer
LANDRUM & SHOUSE, LLP
106 West Vine Street, Suite 800
PO Box 951
Lexington, KY 40588-0951
bbayer@landrumshouse.com



                                            /s/ V. Brandon McGrath
                                            V. Brandon McGrath




                                                     3
20852161.1
